Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

2.	The amendment filed 4/18/22 has been entered.  Claims 1-10 are pending.

3.	In view of the amendment filed 4/18/22, claim 1 no longer is interpreted under 35 U.S.C. 112(f).

4.	In view of the amendment filed 4/18/22, the 112(b) rejection for claim 2 has been removed.

5.	In view of the amendment filed 4/18/22, the 112(d) rejection for claim 8 has been removed; however, please see the new 112(b) rejection below:

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites “…cause the at least one processor circuit to forgo displaying a predicted movement path indicating that the mobile body has a risk to collide with a physical body” but it is not clear whether the claim is intending that the forgoing of display is itself an indication that the mobile body is a at risk to collide, or whether a predicted movement path which indicates that the mobile body is at risk to collide is forgone from being displayed.  If the former, then it is not clear how forgoing the display of the predicted path would actively indicate the risk to collide – it should instead recite “forgo displaying a predicted path movement and indicate that…”  And if the latter, then the recitation merely recites a negative limitation which broadens the independent claim – it should instead recite “forgo displaying a predicted movement path when the path indicates that the mobile body has a risk to collide with a physical body” which actively shows the condition. For purposes of examination, this feature will be interpreted as reciting that the system does not display a predicted movement path if the mobile body is at risk to collide.  

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



8.	Claims 1-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostrowski et al (WO 2019/125485 A1) and Campbell, JR et al (US 2020/0344622 A1).   
	
9.	Regarding claim 1, Ostrowski shows a control apparatus that controls a display apparatus of a mobile body to which a remote operation service is provided from a remote operation apparatus (see para 10 – the server is an example of a control apparatus which generates a remote operation service such as the notification or recommendation to adjust parameters.  This is displayed on the vehicle/mobile body display for example), the control apparatus comprising at least one processor circuit with a memory comprising instructions that are executed by the processor circuit (para 32, 41, 43, 54 show the processor and memory with instructions that are executed by the processor) to acquire information that is generated by the remote operation apparatus (para 10, 39, 73, 83 show the generated information is acquired by the vehicle); and to display the information on the display apparatus of the mobile body para 10, 39, 83 – note the received/acquired information is then displayed on the vehicle display).  Ostrowski does not go into the explicit details that the information is also displayed on a display apparatus of the remote operation apparatus itself, but does mention the remote operation apparatus acquiring the information to send to the mobile vehicle (para 61, 64, 66-69 show the remote operation control system and server acquiring information, and para 61 even suggests the remote operation apparatus may have input and output devices).  Furthermore, Campbell does show a remote operation apparatus displaying information on a display and sending the information to a mobile vehicle (see para 25, 67 – the remote apparatus has an interface display such as a laptop or tablet display from which a user can send information to the mobile vehicle).  It would have been obvious to a person with ordinary skill in the art to have this in Ostrowski, because it would provide an efficient way to send information from the remote operation apparatus to the mobile vehicle. 

10.	Regarding claim 2, the information includes recommendation information for a user of the mobile vehicle (Ostrowski see para 10-13, 68).  Note that in combination with Campbell, this recommendation information would be the same information displayed for a user at the remote operation apparatus.  

11.	Regarding claim 3, although Ostrowski shows the information includes a state of an operation (para 10-13 shows the state of driving operations, control adjustments), nevertheless Ostrowski does not show the information includes a state of an operation performed on an operation element by a user of the remote operation apparatus per se.  Campbell does show the information includes a state of an operation performed on an operation element by a user of the remote operation apparatus (para 34, 61, 64-67 – the user at the remote operation apparatus may input an operation controlling the state of the vehicle, the driving or adjusting of parameters for the vehicle.  This is monitored and displayed such as in para 66-67).  It would have been obvious to a person with ordinary skill in the art to have this in Ostrowski, because it would provide an efficient way to perform an operation on the mobile vehicle.

12.	Regarding claim 4, Ostrowski para 39, 67, 71 show navigation information, but Ostrowski does not show the information includes a predicted movement path of the mobile body that is based on operation input performed by an operator of the remote operation apparatus.  Campbell however shows the information includes a predicted movement path of the mobile body that is based on operation input performed by an operator of the remote operation apparatus  (see for example Campbell para 61, 67 – note the predicted movement and path of the vehicle, which may be inputted by a user at that remote operation apparatus).  It would have been obvious to a person with ordinary skill in the art to have this in Ostrowski, because it would provide an efficient way to help control driving the mobile vehicle.  

13.	Regarding claim 5, the information includes content of an operation of the mobile body performed by an operator of the remote operation apparatus (please see again Campbell para 61, 64-67 – note the control operations which may be inputted by a user at that remote operation apparatus.  It would have been obvious to a person with ordinary skill in the art to have this in Ostrowski, because it would provide an efficient way to control driving the mobile vehicle).  

14.	Regarding claim 6, the content of the operation includes an operation element that is operated and an operation amount of the operation element (please see again Campbell para 61, 64-67 – note the control operations which may be inputted by a user at that remote operation apparatus.  The motion planning and vehicle adjustments have a particular “amount” associated with them.  It would have been obvious to a person with ordinary skill in the art to have this in Ostrowski, because it would provide an efficient way to control driving the mobile vehicle).  

15.	Regarding claim 7, the information includes information indicating a width of the mobile body (see Campbell para 64 – the physical dimensions of the vehicle thus includes the width).  It would have been obvious to a person with ordinary skill in the art to have this in Ostrowski, because it would help monitor the vehicle to help coordinate controlling it. 

	16.	Claim 9 shows the same features as claim 1 and is rejected for the same reasons.

17. 	Regarding claim 10, Ostrowski shows a control method for controlling a display apparatus of a mobile body to which a remote operation service is provided from a remote operation apparatus (see para 10 – the server is an example of a control apparatus which generates a remote operation service such as the notification or recommendation to adjust parameters.  This is displayed on the vehicle/mobile body display for example), the method comprising: acquiring information that is generated by the remote operation apparatus (para 10, 39, 73, 83 show the generated information is acquired by the vehicle); and displaying the information on the display apparatus of the mobile body para 10, 39, 83 – note the received/acquired information is then displayed on the vehicle display).  Ostrowski does not go into the explicit details that the information is also displayed on a display apparatus of the remote operation apparatus itself, but does mention the remote operation apparatus acquiring the information to send to the mobile vehicle (para 61, 64, 66-69 show the remote operation control system and server acquiring information, and para 61 even suggests the remote operation apparatus may have input and output devices).  Furthermore, Campbell does show a remote operation apparatus displaying information on a display and sending the information to a mobile vehicle (see para 25, 67 – the remote apparatus has an interface display such as a laptop or tablet display from which a user can send information to the mobile vehicle).  It would have been obvious to a person with ordinary skill in the art to have this in Ostrowski, because it would provide an efficient way to send information from the remote operation apparatus to the mobile vehicle. 

18.	Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostrowski et al (WO 2019/125485 A1) and Campbell, JR et al (US 2020/0344622 A1) and Wallace et al (US 11,020,016 B2).

19.	Regarding claim 8, since the navigation information may be optional, the control unit does not have to display the predicted movement path on the display apparatus of the mobile body (see Ostrowski para 39, 60 ,67 which shows that navigation may be displayed, but this is one of many options).  Neither Ostrowski nor Campbell go into the explicit details that the system does not display a predicted movement path if the mobile body is at risk to collide per se.  Wallace however does show that a predicted movement path for a mobile body is not displayed if the mobile body is at risk to collide (see claim 1 – only the collision free path is displayed).  It would have been obvious to a person with ordinary skill in the art to have this in Ostrowski, especially as modified by Campbell, because it would provide an efficient way to display a predicted movement path – i.e. one in which there would be no collision to prevent it from moving.

20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Shimizu (CN 103162707A) shows a system for displaying navigation and route recommendations on a vehicle display. 
b) Vardaro (US 2019/0391581) shows a remote operation apparatus that sends messages to a user in a mobile vehicle.


21.	Applicant's arguments filed have been fully considered but they are not persuasive.  Applicant merely recited the claim language and recited many paragraphs from the prior art and then stated “It does not appear that information presented to an operator of the remote operation apparatus is intended to be presented to the driver of the vehicle.”  However, Campbell does show in para 25, 67 that the remote apparatus has an interface display such as a laptop or tablet display from which a user can send information to the mobile vehicle.  Then applicant states “By displaying such information in a moving body, the driver can be aware of what operations will be performed on the moving body” but the claim language is broad and does not mention making the driver aware per se.  Nevertheless Campbell shows that the information includes content of an operation performed by an operator of the remote operation apparatus on the moving body - see again Campbell para 61, 64-67 and note the control operations which may be inputted by a user at that remote operation apparatus.  It would have been obvious to a person with ordinary skill in the art to have this in Ostrowski, because it would provide an efficient way to control driving the mobile vehicle.
	


22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN P SAX/Primary Examiner, Art Unit 2174